Citation Nr: 0705611	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  03-29 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.

In March 2006, the Board remanded the case for additional 
evidentiary development; specifically, to obtain additional 
VA treatment records, as well as records from the veteran's 
last known employer.  The Board observes that these records 
have been obtained and associated with the veteran's VA 
claims folder. Nevertheless, for the reasons detailed below, 
the Board finds that additional development is still required 
for a full and fair resolution of the appeal.  Consequently, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the instant case, the Board finds that a 
remand is required in order to comply with the duties to 
assist and notify.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

The Board acknowledges that the veteran is service-connected 
for residuals of aortic regurgitation, evaluated as 60 
percent disabling, and diabetes mellitus, evaluated as 10 
percent disabling.  As such, his overall combined disability 
rating is 70 percent.  See 38 C.F.R. § 4.25.  Thus, he 
satisfies the requirements for consideration of a TDIU on a 
schedular basis.

The Board further acknowledges that the veteran was accorded 
a VA medical examination in March 2003 which evaluated his 
service-connected disabilities, and provided an opinion as to 
their effect on his employability.  However, on his 
subsequent September 2003 VA Form 9 (Appeal to the Board) the 
veteran asserted that his service-connected disabilities were 
apparently worsening.  VA's General Counsel has indicated 
that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95; see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Further, the veteran's representative contended in a January 
2007 statement that a new examination was required in this 
case.  In view of the foregoing, the Board concludes that the 
veteran should be accorded a new examination, and, as such, a 
remand is required.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As an initial matter, the Board notes that on March 20, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) promulgated a decision in the case of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), in which it held that 
the notice VA is required to provide upon receipt of an 
application for a service connection claim includes notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Although the present appeal does not follow the 
initial grant of service connection, the Board cannot ignore 
the fact that the Court indicated that a claimant is entitled 
to specific notice on an increased rating claim.  Therefore, 
the Board concludes that a remand is also required in order 
to ensure the veteran is provided with this requisite notice.

The veteran has raised the issue of entitlement to service 
connection for PTSD.  This matter is inextricably intertwined 
with the issue on appeal.

For the reasons stated below, this case is REMANDED for the 
following:

1.  Please provide the veteran with 
adequate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notification regarding disability 
rating(s) and effective date(s) as 
mandated by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have provided treatment for the 
veteran's service-connected residuals of 
aortic regurgitation and diabetes 
mellitus from April 2003 to the present, 
as well as for PTSD at any time since 
service discharge.  After securing any 
necessary release, the RO should obtain 
those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded examination(s) 
to determine the current nature and 
severity of his service-connected 
residuals of aortic regurgitation and 
diabetes mellitus.  The claims folder 
should be made available to the 
examiner(s) for review of pertinent 
documents therein in connection with the 
examination.  Following evaluation of the 
veteran, the examiner(s) must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran's service-
connected disabilities prevent him from 
obtaining and/or maintaining 
substantially gainful employment.  If 
more than one examination is conducted, 
the examiners should, to the extent 
necessary, confer on the determination of 
whether the veteran is unable to obtain 
and/or maintain substantially gainful 
employment due to service-connected 
disabilities.

4.  Appropriate development should be 
undertaken on the claim of entitlement to 
service connection for PTSD, to include 
obtaining a VA examination of the 
veteran, if indicated.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review and adjudicate the issue of 
service connection of PTSD.  

7.  If the benefit requested on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
which addresses all of the evidence 
obtained after the issuance of the last 
SSOC in October 2006, and provided an 
opportunity to respond.  

The veteran should be provided adequate 
notice of the decision on the claim for 
service connection for PTSD, as well as 
his appellate rights.

The case should then be returned to the 
Board for further appellate consideration 
of all issues for which an appeal has 
been perfected, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


